Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 19 stands cancelled. Claim 5 is currently amended. Claims 1-18 are pending. 
Response to Arguments
Applicant’s arguments, see Remarks, filed January 20, 2021, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 rejection of claim 1 has been withdrawn. 
Applicant’s arguments, see Remarks, filed January 20, 2021, with respect to the rejection(s) of claim(s) 16 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 20170245813 A1 to Choi.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the shift-and-add method or the focus stacking method" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 20170245813 A1 to Choi.
Claim 16.   (Previously Presented) An X-ray system, comprising: an X-ray source;an X-ray detector; a moving unit for causing a relative movement between an object to be imaged and at least one of the X-ray detector and the X-ray source during a process of obtaining a plurality of X-ray images; and an image processing unit configured to generate the 2D image from the plurality of X-ray images. Choi [Abstract] teaches imaging device according to the present invention includes a radiography unit having an X-ray source and an X-ray sensor disposed to face each other with a rotating axis therebetween, wherein the X-ray sensor configured to obtain X-ray transmission images, a driver configured to rotate the X-ray source and the X-ray sensor about the rotating axis, and an image processor configured to provide a two-dimensional tomographic image of an image layer disposed between the rotating axis and the X-ray source, by shifting and overlapping the X-ray transmission images after reversing left and right at least some of the X-ray transmission images.

Choi [0005] teaches an X-ray panoramic image is obtained through the following process: radiographing by moving the X-ray source and the X-ray sensor along an object, namely, a mandibular arch of an examinee while the X-ray source and the X-ray sensor face each other; and showing a transmission image by joining the radiographs and spreading arrangement relationship of teeth and a tissue therearound of a desired focus layer on a jawbone trajectory.

Claim 17. (Previously Presented) The X-ray system according to claim 16, further comprising a mounting frame, wherein the X-ray source and the X-ray detector have a fixed positional relationship, wherein the X-ray system is configured to, using the moving unit, move the object relative to the X-ray source and X-ray detector, which are kept stationary relative to the mounting frame, or to move the X-ray source and the X-ray detector relative to the object, which is kept stationary relative to the mounting frame. Choi [0008] teaches the conventional dental X-ray panoramic imaging device includes a rotating arm with an X-ray source and an X-ray sensor being disposed at opposite sides thereof to face each other, and is configured such that rotating axis C1, C2, C3 is moved along an imaginary centerline connecting a forward direction with a backward direction of teeth arrangement (so called, two-axis drive) along with rotation of the rotating arm, and a transmission path of X-ray beam B1, B2, B3 and X-ray sensor S1, S2, S3 are positioned to be at different locations from each other, whereby a plurality of X-ray transmission images of teeth arrangement of an examinee are radiographed. Further, the radiographed transmission images are shifted in a moving direction of the X-ray sensor S1, S2, S3, and are partially overlapped with each other, whereby an X-ray panoramic image focused on the image layer is produced. In this process, a cross section existing in the image layer appears sharper, while parts existing in other layers appear blurred.

Choi [0046] teaches the two-dimensional tomographic imaging device according to the embodiment is configured such that a two-dimensional tomographic image respectively focused on desired image layers, that is, an image layer including the front object Of and on an image layer including the back object Ob, is produced and provided by using transmission images formed in multiple directions through an image processor. [0054]

Claim 18.  (Previously Presented) The X-ray system according to claim 16, further comprising a memory for storing the plurality of X-ray images from the X-ray detector prior to performing the shift-and-add method or the focus stacking method. Choi [Figure 3] The limitation it merely the design or configuration of the x-ray machine. 
Allowable Subject Matter
Claims 1-15 are allowed.
The innovation that makes claim 1 allowed is the combined use of the shift-and-add method and the focus stacking method. The closest prior art A practical method for three‐dimensional reconstruction of joints using a C‐arm system and shift‐and‐add algorithm to Li et al., teaches capturing a plurality of radiographic images at different positions of an in vivo structure. Li [Figure 1] also teaches we developed a method to reconstruct the 3D structure of joints with a C‐arm system and shift‐and‐add algorithm. The shift‐and‐add algorithm for isocentric units10 is applied on the normalized projection images taken with the C‐arm system. This method allows us to distinguish the objects in the blurred reconstructed images and, as a result, we are able to precisely build the whole volume model of joints with simple shift‐and‐add algorithm. Li [Figure 2] teaches the idea is to shift and add the constituent projection images to bring structures of a given plane into registration, or focus. The structure at different depths can be formed by varying the amount of shifting. Li [Introduction] further teaches besides the backprojection, another 3D image reconstruction algorithm with a very figurative name, called “shift‐and‐add,” is universally practiced due to the simplicity and speed of the algorithm. This algorithm has been broadly used in tomosynthesis, a method generating slice images from a finite set of projection images. Its principle is that the structures in some planes are all made to line up exactly and then in focus by shifting and adding projection images acquired. Li [C. Segmentation on reconstructed images and 3D model of measured objects] teaches Segmentation results were stacked based on their spatial relations, similar to the CT image stack, to build a three‐dimensional volume model. AMIRA 3.1 (TGS, Inc.) was utilized for image segmentation and 3D volume rendering. Li teach blurring reduction [Blurring Problem and Solution Method] To eliminate the blurring, a novel method is proposed in this study. Two different areas, objects and background, are defined as maximum and minimum intensity values by performing segmentation on the projection images, however, it is performed differently than the method claimed in the present application. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661